United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Minneapolis, MN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-1004
Issued: October 1, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On March 27, 2014 appellant filed an application for review of the Office of Workers’
Compensation Programs’ decision dated March 17, 2014 which denied his claim for a schedule
award in file number xxxxxx121.
The Board has duly considered the matter and finds that the case is not in posture for a
decision. In a prior appeal, the Board issued an October 24, 2013 order remanding case1 which
set aside OWCP’s December 4, 2012 decision and directed OWCP to combine file numbers
xxxxxx121 and xxxxxx791 pursuant to OWCP procedures.2 The Board noted that OWCP’s
December 4, 2012 decision reviewed evidence and findings made in file number xxxxxx791, a
file that was not part of the case record before the Board. In its March 17, 2014 decision, OWCP
indicated that file numbers xxxxxx121 and xxxxxx791 were “cross referenced” and submitted to
an OWCP medical adviser. It noted that on March 9, 2014 the medical adviser made an
impairment evaluation based on medical evidence of record under file number xxxxxx121 and
1
2

Docket No. 13-671 (issued October 24, 2013).

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c) (February 2000).

the “cross referenced case” xxxxxx791, finding that appellant did not have any ratable permanent
impairment in the bilateral lower extremities. Based on this, OWCP denied appellant’s claim for
a schedule award. It did not combine file numbers xxxxxx121 and xxxxxx791. File number
xxxxxx791 is not presently before the Board.
The Board has final authority to determine questions of law and fact. The Board’s
determinations are binding upon OWCP and must, of necessity, be so accepted and acted upon
by the Director of OWCP. Otherwise, there could be no finality of decisions and the whole
procedure would be nullified and questions would remain moot.3 In an October 24, 2013 order,
the Board directed OWCP to combine file numbers xxxxxx121 and xxxxxx791. The Board finds
that OWCP failed to take action as directed by the Board’s October 24, 2013 order. Although
there is some indication in the record that the two file numbers were “cross referenced,” the file
numbers were not combined in accordance with the Board’s October 24, 2013 order.
The case will be remanded to OWCP to combine file numbers xxxxxx121 and
xxxxxx791. Following this and such other development as deemed necessary, it shall issue an
appropriate merit decision on appellant’s claim.
IT IS HEREBY ORDERED THAT the March 17, 2014 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: October 1, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

See Paul Raymond Kuyoth, 27 ECAB 498, 503-04 (1976); Anthony Greco, 3 ECAB 84, 85 (1949).

2

